ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the AFCP 2.0 filed 28 June 2021 for the application filed 3 January 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 28 June 2021, with respect to claims 1-24 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-24 have been withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “adjusting flight control devices of the rotorcraft according to the estimated angular position and the measured angular position around the first axis of the rotorcraft, thereby changing flight characteristics of the rotorcraft around the first axis of the rotorcraft, wherein adjusting the flight control devices of the rotorcraft comprises: executing a first flight control procedure according to the estimated angular position around the first axis of the rotorcraft, the first flight control procedure not using the measured angular position around the first axis of the rotorcraft; and executing a second flight control procedure according to the measured angular position around the first axis of the rotorcraft, the first flight control procedure having greater authority than the second flight control procedure” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-8 depend from claim 1 and are therefore also found allowable.
Regarding Claim 9, the prior art of record fails to disclose or teach “adjust the flight control devices according to the estimated angular position and the measured angular velocity around the first axis of the rotorcraft, thereby changing flight characteristics of the rotorcraft around the first axis of the rotorcraft, wherein the flight control computer is configured to adjust the flight control devices of the rotorcraft by: executing a first flight control procedure according to the estimated angular position around 
Regarding Claim 17, the prior art of record fails to disclose or teach “adjusting flight control devices of the rotorcraft according to the estimated angular position and the measured angular velocity around the first axis of the rotorcraft, thereby changing flight characteristics of the rotorcraft around the first axis of the rotorcraft, wherein the instructions for adjusting the flight control devices of the rotorcraft comprise instructions for: executing a first flight control procedure according to the estimated angular position around the first axis of the rotorcraft, the first flight control procedure not using the measured angular position around the first axis of the rotorcraft; and executing a second flight control procedure according to the measured angular position around the first axis of the rotorcraft, the first flight control procedure having greater authority than the second flight control procedure” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 17 is neither anticipated nor made obvious by the prior art of record.  Claims 18-24 depend from claim 17 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/14/2021